Citation Nr: 0105964	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION


The veteran had active service from March 1941 to October 
1945.

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 1991, Supp. 2000).  
However, this law pertains only to claims filed after June 9, 
1998.  The claimant filed her claim in May 1997.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and first notes that service 
medical records reveal that the veteran used tobacco products 
while in service.   The enlistment examination performed in 
October 1940 and a medical history taken in April 1941, give 
no indication of tobacco use.  Subsequent histories taken in 
conjunction with medical treatment do indicate tobacco use.  
Tobacco use was characterized as "moderate" in September 
1941, and cigarette consumption was reported as twenty 
cigarettes per day in August 1942.  These records do not 
reflect a diagnosis of nicotine dependence or history of any 
attempt to cease tobacco use.  Likewise, the service medical 
records do not reveal diagnoses of arteriosclerotic heart 
disease, myocardial infarction, chronic obstructive lung 
disease or stroke, which as shown on the veteran's death 
certificate, were the immediate and contributory causes of 
his death.

Post-service medical records consist of one physical 
examination performed in July 1947 by the Veterans 
Administration, now known as the Department of Veterans 
Affairs (VA).  The report of physical examination indicated 
normal cardiovascular and respiratory systems.  No notations 
were made in reference to the veteran's use of tobacco.

Dr. S. renders a medical opinion that expresses his belief 
that the veteran's heavy smoking contributed significantly to 
his heart and lung disease.  Dr. S.'s opinion does not 
address smoking in terms of service verses post service 
smoking and does not provide a diagnosis of in-service 
nicotine dependence with a rational for such a diagnosis.  
The medical opinion solicited by VA states only a general 
link between cigarette smoking and coronary disease and 
chronic obstructive pulmonary disease and likewise fails to 
provide a diagnosis of in-service nicotine dependence.  The 
opinion does not reference the in service notations 
concerning tobacco use and comment on their significance, if 
any.
 
The Board finds that the veteran's history of in-service 
smoking, the claimant's statement as to the veteran's post-
service smoking and the recorded causes of death are 
sufficient to require further evidentiary development under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Medical opinions should be 
sought to ascertain (1) whether the veteran became nicotine 
dependent in service, (2) what is the etiology of the 
veteran's cardiovascular and respiratory disorders, and (3) 
what is the degree of medical probability that any such 
disorders are causally connected to service or are the result 
of use of tobacco products in service, or the development of 
nicotine dependence, if present, in service.  These questions 
must be addressed by medical professionals. The Court has 
held that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the claimant's conclusions regarding 
medical causation and nicotine dependence fail to establish a 
relationship between service and the causes of death at issue 
here.

Recently enacted legislation, the Veterans Claims Assistance 
Act, contains extensive provisions modifying the adjudication 
of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The claimant should be asked to 
identify any sources of pertinent medical 
treatment of the veteran for the use of 
tobacco products, nicotine dependence, 
any cardiovascular disorders and any 
respiratory disorders, including but not 
limited to medical treatment received in 
1971 for arteriosclerotic heart disease.  
Any medical records other than those now 
on file pertaining to diagnoses of 
nicotine dependence, cardiovascular 
disorders and respiratory disorders 
should be obtained and associated with 
the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

The claimant should be asked to provide a 
written detailed history of the veteran's 
smoking before, during and after service.  
If the claimant's has no personal 
knowledge of the veteran's smoking habits 
(or lack thereof) prior to service or any 
period of time thereafter, she should be 
asked to provide statements of persons 
with a personal knowledge of such.
 
3.  After the actions in paragraph 2 have 
been completed and the results thereof 
have been included in the claims file, 
the RO should obtain a medical opinion by 
an appropriate physician or physicians.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical provider.  After 
a review of the evidence in the claims 
folder, including service and post-
service medical records and any detailed 
statement(s) of the veteran's smoking 
history, the medical provider or 
providers should express opinions as to 
the following:

(a) What is the degree of medical 
probability that the causes of death 
shown by the record, apart from those 
related to use of tobacco products, if 
any, are causally related to service?
 
(b) If the record does not contain a 
diagnosis of nicotine dependence, are you 
able to support a diagnosis of nicotine 
dependence based on the veteran's service 
and post-service medical records and the 
detailed smoking history?  If so, what is 
the degree of medical probability that 
nicotine dependence was incurred or 
aggravated in service?  If physician 
believes nicotine dependence was due to 
tobacco use in service, the physician 
should indicate how the diagnostic 
criteria for nicotine dependence were 
met.

(c) If the record does contain a 
diagnosis of nicotine dependence, what is 
the degree of medical probability that 
the veteran developed nicotine dependence 
in service?  If nicotine dependence was 
due to tobacco use in service, the 
physician should indicate how the 
diagnostic criteria for nicotine 
dependence were met. 

The examiner should refer to the detailed 
history of the veteran's smoking, both in 
service and post service.  He or she 
should also specifically address the 
provisions of the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) 
in any report generated as a result of 
this remand.  If there are any other 
considerations that the medical provider 
or providers believes would be 
significant in resolving the underlying 
question of whether the veterans' death 
was causally related to service, the 
provider is free to address them.

4.  After the actions in paragraph 2 have 
been completed and the results thereof 
have been included in the claims file, 
the RO should obtain a medical opinion by 
an appropriate medical provider to 
determine the nature, status and etiology 
of the veteran's cardiovascular and 
respiratory disorders.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
medical provider.  After a review of the 
evidence in the claims folder, including 
service and post-service medical records 
and any detailed history of the veteran's 
smoking history, the medical provider 
should express opinions as to the 
following:

(a) What is the degree of medical 
probability that the veteran's 
arteriosclerotic heart disease or some 
other cardiovascular disorder was 
incurred during active service?

(b) What is the degree of medical 
probability that arteriosclerotic heart 
disease or some other cardiovascular 
disorder was caused or aggravated by 
nicotine dependence and/or in-service 
tobacco use, as opposed to any tobacco 
use before or after service?

(c) What is the degree of medical 
probability that the veteran's chronic 
obstructive lung disease or some other 
respiratory disorder was incurred during 
active service?

(d) What is the degree of medical 
probability that the veteran's chronic 
obstructive lung disease was caused or 
aggravated by nicotine dependence and/or 
in-service tobacco use, as opposed to any 
tobacco use before or after service?

(e) If the veteran's arteriosclerotic 
hear disease was not connected to 
service, express in percentage terms the 
degree of medical probability that any 
other service- connected cardiovascular 
disorder caused the veteran's death.

(f) If the veteran's chronic obstructive 
lung disease was not connected to 
service, express in percentage terms the 
degree of medical probability that any 
other service-connected respiratory 
disorder caused the veteran's death.

(g) Express in percentage terms the 
degree of medical probability that any 
service-connected disability contributed 
substantially or materially to cause the 
veteran's death; that it combined to do 
so, and/or that it aided or lent 
assistance to the production of death.

(h) Express in percentage terms the 
degree of medical probability that any 
service-connected disability contributed 
substantially or materially to cause the 
veteran's death; that it combined to do 
so, and/or that it aided or lent 
assistance to the production of death.

(i) Express in percentage terms the 
degree of medical probability that 
service-connected disability was minor 
and static in nature or not materially 
affecting a vital organ, such that it 
generally would not be held to have 
contributed to the veteran's death.

(j) Express in percentage terms the 
degree of medical probability that any 
service-connected cardiovascular or 
respiratory disorder resulted in 
debilitating effects and general 
impairment to the extent that it rendered 
the veteran materially less capable of 
resisting the effects of other disease or 
injury primarily causing death.

(k) Express in percentage terms the 
degree of medical probability that 
service-connected disability was by its 
nature so overwhelming that eventual 
death could have been expected 
irrespective of coexisting conditions, 
and thus may have had a material 
influence in accelerating death.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationales for the conclusions 
reached and cite the evidence relied on 
or rejected in forming any opinion. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested medical 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cause of death.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 


expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




